Title: From Thomas Jefferson to Levi Lincoln, 23 March 1803
From: Jefferson, Thomas
To: Lincoln, Levi


          
            Dear Sir 
                     
            Monticello Mar. 23. 1803.
          
          I now return you the papers recieved in yours of the 15th. inst. with thanks for the perusal, and sincere congratulations on the pleasure you must experience from the possession of a son whose talents afford a prospect not less comfortable to his family than promising to his country. amid the dreary prospect of a rising generation committed from their infancy to the education of bigotted & monarchical priests (for in their hands are nearly all the youth of the US.) it is a comfort to see some individuals rising by the native force of their genius & virtue above the slavish precepts of their tutors, and shewing that among those to whom we are to deliver over the freedom & happiness of our country, there will not be wanting some advocates at least for the rights & dignity of man. I hail with sanctimonious reverence old Massachusets, recovering, like Samson, her shorn locks, grasping the pillars to which she has been chained, and overturning the fabric & the Philistines together. god bless you & make you happy.
          
            Th: Jefferson
          
        